                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION

 STEPHEN RAY MURRAY,                               )
                                                   )
        Plaintiff,                                 )
                                                   )
         v.                                        )    No. 2:19-cv-00046
                                                   )
 MAYOR BILL WIGGINS, et al.,                       )
                                                   )
        Defendants.                                )

                                              ORDER

       Stephen Ray Murray initiated this pro se action under 42 U.S.C. § 1983, alleging excessive

force by Officers Joe Harsh, Richard Cobble, Andrew Phillips and Steven Hiott. (Doc. No. 1.)

Murray has filed proof of service on Defendants. (Doc. Nos. 10 to 16.) Nevertheless, the

Defendants move to dismiss for insufficient service. (Doc. Nos. 8, 19 and 21.) The Magistrate

Judge’s Report and Recommendation (“R&R”) recommends that Defendants’ motions to dismiss

be denied. (Doc. No. 32). The Defendants have timely filed objections to the R&R (Doc. Nos. 33,

34 and 35). After de novo review, the Court agrees with the Magistrate Judge.

       In denying the motions, the Magistrate Judge reasoned that although “Murray has not

demonstrated proper service of the defendants,” he has shown good cause to extend the time period

by 30 more days to do so when considering that “Rule 4(m) must be construed leniently with

regard to pro se litigants” like Murray (Id. at 6, 9–10 (internal quotations omitted)). Alternatively,

the Magistrate Judge recommends a discretionary extension of the time for service. (Id.)

       Defendants’ objections are based upon a partial reading of Fed. R. Civil P. Rule 4(m) that

makes mandatory dismissal after a party fails to make service within 90 days of filing the

complaint. (Doc. No. 33 at 2–3 and 34). However, the Magistrate Judge properly applied the




    Case 2:19-cv-00046 Document 37 Filed 08/19/20 Page 1 of 3 PageID #: 148
complete text of Rule 4(m) and specifically the following: “But if the plaintiff shows good cause

for the failure [to make service within the time], the court must extend the time for service for an

appropriate period.” (emphasis added). Having found good cause, the Magistrate Judge properly

extended the time for service.

       Separately, Defendant Hiott has objected to the Magistrate Judge’s good cause finding

because Murray has not diligently attempted to effect service on him. (Doc. No. 36 at 2.) He argues

Murray attempted to serve Hiott through Defendant Randolph, the chief of the Monterey Police

Department, when Hiott was no longer an employee of the Monterey Police Department. (Id.; Doc.

No. 22 at 3.) Relying upon Habib v. Gen. Motors Corp., 15 F.3d 72, 74 (6th Cir. 1994), Hiott

maintains something more than plaintiff’s pro se status is needed to find good cause. Further, Hiott

argues that unlike Fisher v. FedEx Express, No. 2:18-cv-02884, 2019 WL 5448460, *2 (W.D.

Tenn. Oct. 24, 2019), where the Plaintiff made an “apparent attempt to effect service,” here Murray

had made no contact with Hiott. (Doc. No. 36 at 3.) But, as the Magistrate Judge found, Murray

did in fact attempt to serve Hiott at what he believed to be Hiott’s place of work, the Monterey

Police Department. This shows that Murray was attempting to serve Hiott. This good-faith attempt

at service, exhibits Murray’s diligence. See Habib, 15 F.3d at 74 (finding diligent attempt at service

from plaintiff “immediately attempt[ing] to make service” after being granted an extension,

although the first try was procedurally inadequate, and then effectuating service after defendant’s

motion to dismiss for failure to serve). Hiott’s objection is overruled.

       Accordingly, Defendants’ objections (Doc. Nos. 33, 34 and 35) are OVERRULED. The

R&R is APPROVED AND ADOPTED. Defendants’ Motions to Dismiss (Doc. Nos. 8, 19 and

21) are DENIED. The case is returned to the Magistrate Judge for appropriate case management.




                                     2
    Case 2:19-cv-00046 Document 37 Filed 08/19/20 Page 2 of 3 PageID #: 149
  IT IS SO ORDERED.

                                ____________________________________
                                WAVERLY D. CRENSHAW, JR.
                                CHIEF UNITED STATES DISTRICT JUDGE




                                 3
Case 2:19-cv-00046 Document 37 Filed 08/19/20 Page 3 of 3 PageID #: 150
